Title: 22d.
From: Adams, John Quincy
To: 


       This forenoon I finish’d Vattel. The third book treats of War, and the fourth of Peace; much in the same manner as he treats the other parts of his subject. “Honesty is the best policy,” says nature; and so says Vattel.
       
       Mr. Parsons returned from Exeter before dinner. I intended to have gone to Haverhill this afternoon, to spend the Sunday there: but the weather was such as threatened a storm; and I gave up my plan. I went up with Townsend, Stedman, Amory and Stacey to Sohier’s tavern about three miles out of town, where we had some fine melons. We return’d in the dark: I pass’d the evening, and supp’d with Townsend.
      